Merrick, J.
Upon the statement of facts which the plaintiff offered to prove, the sewing machine, which was taken upon an execution against him and sold by the defendant, was, under the provisions of the statute, exempt from attachment. It was an implement of less value than one hundred dollars, and necessary to the carrying on the trade and business of the debtor. Gen. Sts. c. 133, § 32. Under a former statute, containing similar provisions, it was held that the design and effect of the law were to secure to handicraftsmen the means by which they were accustomed to obtain subsistence in their respective occupations; and that the exemption is not limited merely to the tools used by the tradesman with his own hands, but comprises such, in character and amount, as are necessary to enable him to prosecute his appropriate business in a convenient and usual manner. And this will include the tools and implements required by the journeymen or assistants, without whose aid the business of a mechanic cannot be prosecuted to any profitable end. Howard v. Williams, 2 Pick. 80. It is impossible, in applying the same rule or principle in the interpretation of the language of the statute, to find, upon the facts offered in evidence, any substantial distinction between the present and the case last cited. New implements will from time to time be invented, to facilitate the operations of the artisan and mechanic; and it therefore becomes indispensable for those for whose particular use or business they are provided to avail themselves of their use; for without them it is impossible successfully to compete with those who make use of the benefits to be derived from them. It was in contemplation of such improvements that the legislature adopted the most general expressions in describing the tools and implements which should be exempt from attachment; in*284tending that the provisions of the statute should extend to all such as do not exceed a prescribed value, and which, in the improved means of carrying on any particular branch of business, may be found requisite to conduct it with profit and success.
D. S. Richardson, (G. F. Richardson with him,) for the plaintiff.
A. F. L. Norris, for the defendant.
The evidence which was offered by the plaintiff on this subject should have been admitted. The ruling rejecting it was therefore erroneous. A new trial must be granted. This conclusion renders it unnecessary to determine the questions relating to the supposed want of authority in the defendant to make service of the writ under which he sought to establish his defence. Exceptions sustained .*

 See St. 1860, c. 65.